Cite as 2014 Ark. 351

                  SUPREME COURT OF ARKANSAS
                                        No.   CR-14-399

                                                   Opinion Delivered   September 4, 2014


DAMONT EWELLS                                      PRO SE MOTIONS FOR EXTENSION
                               APPELLANT           OF TIME TO FILE BRIEF AND FOR
                                                   COPY OF RECORD
V.                                                 [GARLAND COUNTY CIRCUIT
                                                   COURT, NO. 26CR-06-141]
STATE OF ARKANSAS
                                 APPELLEE          HONORABLE JOHN HOMER
                                                   WRIGHT, JUDGE

                                                   APPEAL DISMISSED; MOTIONS
                                                   MOOT.


                                       PER CURIAM

       In 2007, appellant Damont Ewells was found guilty by a jury of two counts of possession

of a controlled substance with intent to deliver and sentenced as a habitual offender to an

aggregate term of 756 months’ imprisonment. The Arkansas Court of Appeals affirmed. Ewells

v. State, 2010 Ark. App. 43.

       In 2010, appellant filed in the trial court a verified, timely pro se petition for

postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2007). The petition

was denied. Appellant lodged an appeal here, which was dismissed on the grounds that it was

clear from the record that appellant could not succeed on appeal if the appeal were permitted

to go forward. Ewells v. State, 2010 Ark. 407 (per curiam).

       On January 16, 2014, appellant filed a second Rule 37.1 petition. The trial court

dismissed it on the ground that it was not timely filed. Appellant lodged an appeal from the
                                      Cite as 2014 Ark. 351

order, and he now seeks an extension of time to file his brief-in-chief and a copy of the record.

We need not consider the grounds contained in the motions because the record reflects that the

January 16, 2014 petition was indeed untimely filed. An appeal from an order that denied a

petition for postconviction relief will not be permitted to go forward when it is clear that the

appellant could not prevail. Williams v. State, 2014 Ark. 70 (per curiam).

       Rule 37.2(b) provides that all grounds for relief available to a petitioner under the Rule

must be raised in his or her original petition unless the original petition was denied without

prejudice to filing a second petition. If a first petition under the Rule is denied without leave to

proceed with a second petition, a petitioner under the Rule is barred from submitting a

subsequent petition. See Cooper v. State, 2014 Ark. 243 (per curiam). Moreover, pursuant to

Arkansas Rule of Criminal Procedure 37.2(c), when there was an appeal from a judgment of

conviction, a petition for relief must be filed in the trial court within sixty days of the date that

the mandate was issued by the appellate court. The time limitations imposed in Rule 37.2(c) are

jurisdictional in nature, and, if the petition is not filed within that period, a trial court lacks

jurisdiction to grant postconviction relief. Holliday v. State, 2013 Ark. 47 (per curiam). The

January 16, 2014 petition was not filed within the sixty-day period; thus, the trial court had no

jurisdiction to grant the relief sought. When the trial court lacks jurisdiction, the appellate court

also lacks jurisdiction. Pruitt v. State, 2014 Ark. 258 (per curiam).

       Appellant urged the trial court in the January 16, 2014 petition to permit him to proceed

again under the Rule on the ground that Martinez v. Ryan, ___ U.S. ___, 132 S. Ct. 1309 (2012)

and Trevino v. Thaler, ___ U.S. ___, 132 S. Ct. 1309 (2012), permitted him to proceed again



                                                 2
                                       Cite as 2014 Ark. 351

because he did not have the assistance of counsel when he filed his original petition for

postconviction relief. The Martinez Court held that, when state law requires a prisoner to use

a collateral attack rather than a direct appeal to raise a claim that his trial attorney was not

effective under the Sixth Amendment, the prisoner’s failure to comply with state rules in

bringing his collateral attack on the judgment will no longer bar a federal judge from granting

habeas relief on that claim, if the prisoner had no attorney to represent him in the collateral

proceeding or that attorney was ineffective and if the petition filed in the state court had a

meritorious claim. In Trevino, the Court extended its holding in Martinez to cases in which a

state’s procedural framework make it unlikely in a typical case that a defendant would have a

meaningful opportunity to raise a claim of ineffective assistance of trial counsel on direct appeal.

          Here, appellant’s Rule 37.1 petition was denied on jurisdictional grounds, not procedural

grounds. Under Rule 37.1, in the form applicable to appellant’s case, once a trial court

determines that a petition is untimely, the petition must be disposed of on jurisdictional grounds.

See Nooner v. State, 2013 Ark. 317 (per curiam). Accordingly, once the trial court concluded that

appellant’s request for postconviction relief was untimely filed, it was bound to do no more than

declare it untimely and not rule on the merits. Green v. State, 2013 Ark. 190 (per curiam).

Martinez does not require a trial court to rule on the merits of a petition when it lacks jurisdiction

to do so. As the trial court did not have jurisdiction to act on the merits of the Rule 37.1

petition, this court does not have jurisdiction in the matter, and appellant could not prevail on

appeal.

          Appeal dismissed; motions moot.
          Damont Ewells, pro se appellant.
          No response.


                                                  3